Case 3:17-cv-01017-BEN-JLB Document 89 Filed 04/01/19 PageID.8142 Page 1 of 3



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   ANTHONY P. O'BRIEN
      Deputy Attorney General
  5   State Bar No. 232650
      JOHN D. ECHEVERRIA
  6   Deputy Attorney General
      State Bar No. 268843
  7    300 South Spring Street, Suite 1702
       Los Angeles, CA 90013
  8    Telephone: (213) 269-6249
       Fax: (213) 897-5775
  9    E-mail: John.Echeverria@doj.ca.gov
      Attorneys for Defendant Attorney General
10    Xavier Becerra
11                      IN THE UNITED STATES DISTRICT COURT
12                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14
15
      VIRGINIA DUNCAN, RICHARD                        17-cv-1017-BEN-JLB
16    LEWIS, PATRICK LOVETTE,
      DAVID MARGUGLIO,
17    CHRISTOPHER WADDELL, and
      CALIFORNIA RIFLE & PISTOL                       DEFENDANT’S EX PARTE
18    ASSOCIATION, INC., a California                 APPLICATION TO STAY
      corporation,                                    JUDGMENT PENDING APPEAL
19
                                  Plaintiffs, Date:
20                                            Time:
                  v.                          Judge:        Hon. Roger T. Benitez
21                                            Courtroom: 5A
                                              Action Filed: May 17, 2017
22    XAVIER BECERRA, in his official
      capacity as Attorney General of the
23    State of California; and DOES 1-10,
24                                  Defendants.
25
26
27
28
                                                  1
        Defendant’s Ex Parte Application to Stay Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89 Filed 04/01/19 PageID.8143 Page 2 of 3



  1        TO THE COURT AND ALL PARTIES AND THEIR RESPECTIVE
  2   ATTORNEYS OF RECORD:
  3        PLEASE TAKE NOTICE that Defendant Xavier Becerra, in his official
  4   capacity as the Attorney General of the State of California (“Defendant”), hereby
  5   does apply to this Court for an order, under Federal Rule of Civil Procedure 62,
  6   staying the Judgment entered in this action on March 29, 2019 (Dkt. No. 88)
  7   pending appeal to the United States Court of Appeals for the Ninth Circuit.
  8   Specifically, Defendant requests that the Court stay the Judgment—which declares
  9   California Penal Code section 323101 unconstitutional and enjoined from
10    enforcement—to preserve the status quo pending appeal as it existed prior to entry
11    of the Judgment, whereby, during the pendency of the appeal, section 32310(a) and
12    (b) will remain in effect and section 32310(c) and (d) will remain subject to the
13    preliminary injunction issued on June 29, 2017 (Dkt. No. 28). Defendant
14    respectfully requests that this Court rule on this stay application by April 5, 2019.
15         To effectively preserve the status quo, and to prevent a sudden influx of large-
16    capacity magazines (LCMs) into the State of California (the “State”), Defendant
17    respectfully requests that the Court issue an immediate, temporary stay pending its
18    ruling on the application for a stay pending appeal. Even if this Court, or the Ninth
19    Circuit, ultimately issues a stay pending appeal, the State will suffer irreparable
20    injury if LCMs are permitted to flow into the State in the interim. Defendant
21    respectfully requests that such a temporary stay be issued by no later than April 2,
22    2019.
23         As discussed in the accompanying Memorandum of Points and Authorities in
24    Support of Ex Parte Application to Stay Judgment Pending Appeal (the
25    “Memorandum”), all four factors considered in such a stay request are satisfied.
26    See Humane Soc’y of U.S. v. Gutierrez, 558 F.3d 896, 896 (9th Cir. 2009) (“A party
27
              1
             All subsequent statutory references are to the California Penal Code, unless
28    otherwise noted.
                                                 2
        Defendant’s Ex Parte Application to Stay Judgment Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 89 Filed 04/01/19 PageID.8144 Page 3 of 3



  1   seeking a stay must establish [1] that he is likely to succeed on the merits, [2] that
  2   he is likely to suffer irreparable harm in the absence of relief, [3] that the balance of
  3   equities tip in his favor, and [4] that a stay is in the public interest.” (citing Winter
  4   v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008))).
  5        Defendant brings this ex parte application for good cause on the ground that
  6   the State will suffer irreparable and immediate injury until a stay pending appeal is
  7   issued. California has restricted the acquisition of LCMs for nearly two decades,
  8   and until the Judgment is stayed pending appeal, individuals will be free to acquire
  9   new LCMs, and there is evidence that sales have begun already. If Section 32310 is
10    ultimately reinstated by the Ninth Circuit, it will be difficult for the State to remove
11    these new LCMs.
12         This application is based on the Memorandum and the Declaration of John D.
13    Echeverria, filed concurrently herewith, as well as all records on file in this action.
14    Dated: April 1, 2019                             Respectfully Submitted,
15                                                     XAVIER BECERRA
                                                       Attorney General of California
16                                                     MARK R. BECKINGTON
                                                       Supervising Deputy Attorney General
17                                                     ANTHONY P. O’BRIEN
                                                       Deputy Attorney General
18
19
                                                       /s/ John D. Echeverria
20
                                                       JOHN D. ECHEVERRIA
21                                                     Deputy Attorney General
                                                       Attorneys for Defendant Attorney
22                                                     General Xavier Becerra
23
24
25
26
27
28
                                                   3
        Defendant’s Ex Parte Application to Stay Judgment Pending Appeal (17-cv-1017-BEN-JLB)
